PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/151,405
Filing Date: 18 Jan 2021
Appellant(s): COHEN, Fredric, Jay



__________________
Deborah Sterling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022, and appealing from the Office Action mailed on November 17, 2021.
1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 17, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The rejections of the record for the Appeal are indicated below:

	A.	Claim 16 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sansone et. al. (Neurology (2016) 86:1408-1416) as evidenced by Clinicaltrials.gov NCT00494507 (2017). 

B.	Claim 16 stands rejected under Non-Statutory Double Patenting as being unpatentable over co-pending applications:16/540,468, 16/540,450, 16/540,447, 17/216,080 and 17/123,730.


(2) Response to Argument
The references attached with instant examiner’s answer are provided solely for clarity of record to properly respond to Appellant’s arguments. 

A.	Arguments regarding the 35 U.S.C. 102(a)(1) rejection over Sansone et. al. (Neurology (2016) 86:1408-1416) as evidenced by Clinicaltrials.gov NCT00494507 (2017). 

First, Appellant argues:
The Examiner rejected claim 16 as anticipated by Sansone. See OA at 3-4. The Examiner’s cursory analysis consisted of only a few sentences. Specifically, the Examiner explained: “Sansone teaches a method of treating hyperkalemic periodic paralysis (HYP) or hypokalemic periodic paralysis (HOP) comprising administering to a subject in need thereof a composition comprising 50 meg of dichlorphenamide b.i.d.” and noted that the study described in Sansone is listed on clinicaltrials.gov (NCT00494507 (2017)), which reports that the dichlorphenamide was administered as a tablet. /d. at 4.
The Examiner admitted that “the prior art does not explicitly teach ‘while avoiding concomitant administration to said human patient of an organic anion transporter-1 (OAT-1) substrate, wherein the OAT1 substrate is famotidine,” an essential limitation of the claims. Id. But the Examiner reasoned that “the prior art does not mention the administration of famotidine,” and concluded, “[a]s such ... the concomitant administration of dichlorphenamide and famotidine was essentially ‘avoided.’” Id.
The Examiner’s reliance on silence in the prior art as a teaching to avoid concomitant administration is directly contrary to recent Federal Circuit law. See Novartis, Slip. Op. at 22. In Novartis, the Federal Circuit considered both written description and anticipation for a negative limitation related to avoiding a loading dose when administering a drug. Novartis, Slip. Op. at 16-17. The Court explained that unlike prior art issued patents, which are presumed to be fully described and enabled, prior art literature enjoys no such presumption. Id. at 22. Accordingly, an article’s silence on the presence or absence of a limitation is not a teaching one way or the other. Id. (distinguishing a reference that is “silent on the presence or absence of a loading dose” from a reference that “describes the absence of a loading dose”). For that reason, silence in a non-patent prior art reference “does not anticipate [a] negative limitation.” Id. This precedent is directly on point and compels reversal of the Examiner’s rejection, which erroneously used silence in a non-patent prior art reference to anticipate the negative limitation of “avoiding concomitant administration” of an OAT1 substrate. 
The Examiner disagrees:
The Novartis Pharmaceuticals Corp. v. Accord Healthcare, Inc., 21 F.4th 1362 (Fed. Cir. January 3, 2022), Case No. 2021-1070 (see attached copy) on page 21 (last paragraph) through page 22 states: 
“As a granted patent, the '405 patent is presumed valid. Thus, it is also presumed to have a complete written description. See Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys, Inc., 166 F.3d 1190, 1195 (Fed. Cir. 1999) ("The presumption of validity includes a presumption that the patent complies with § 112."). No such presumption applies to disclosures of a prior art reference that is not itself a granted patent, such as Kappos 2006 (page S101, abstract P376, see attached copy).  Further, the perspective of a person of skill in the art is important in both the written description and the anticipation inquiries. And, in this case, the district court credited the testimony of two expert witnesses, Dr. Lublin and Dr. Steinman, who testified that a person of skill in the art would not presume that the Kappos 2006 abstract was complete. J.A. 30 (citing J.A. 22782 (Tr. 204:12-19) (Dr. Lublin testifying that abstracts "have to by design" leave out information describing clinical trials); J.A. 23475 (Tr. 897:1-5) (Dr. Steinman testifying that "an abstract, like a press release, like any kind of announcement, is inherently incomplete," while "a publication and a patent are presumed complete"). Thus, although neither the '405 specification nor Kappos 2006 include the phrase "loading dose," it was not clear error for the district court to find that a skilled artisan would read the specification as not including [*13] a loading dose and would read Kappos 2006 as silent on the presence or absence of a loading dose.”
It is clear from the above that abstracts and press releases are inherently incomplete and publications and patents are presumed complete.  The Kappos (2006) reference is an abstract, and as such is inherently incomplete, while the Sansone et. al. (Neurology (2016) 86:1408-1416), that was used for this 102 anticipatory rejection, is a publication, and as such it is presumed complete.  So, contrary to Appellant conclusion that: “unlike prior art issued patents, which are presumed to be fully described and enabled, prior art literature enjoys no such presumption”, when the prior art literature is a publication, like the one by Sansone et. al., it is presumed complete.
As a consequence, the silence by Sansone (which is complete, unlike the silence from Kappos 2006 which is incomplete) inherently teaches that no famotidine was administered.  

Second, Appellant argues:
The holding in Novartis is consistent with the Federal Circuit’s past treatment of silence in the prior art. The Court has long held that silence cannot, on its own, disclose a limitation of a claim. See, e.g., Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991) (“To serve as an anticipation when the reference is silent about the asserted inherent characteristic,… evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.”). No evidence here suggests that a skilled artisan would read Sansone to teach that concomitant administration of an OAT1 inhibitor was necessarily avoided, and the Examiner did not purport to argue otherwise. 
The Examiner disagrees:
Claim 1 of the Novartis patent US 9,187,405 states:
“A method for reducing or preventing or alleviating relapses in Relapsing-Remitting multiple sclerosis in a subject in need thereof, comprising orally administering to said subject 2-amino-2-[2-(4-octylphenyl)-ethyl]-propane-1,3-diol, in free form or in a pharmaceutically acceptable salt form, at a daily dosage of 0.5 mg, absent an immediately preceding loading dose regimen”.
First, the court concluded that the Kappos reference (2006) (page S101, abstract P376, see attached copy) even though taught disclosed all the structural limitations of claim 1 of the Novartis patent, it was silent regarding the negative limitation: absent an immediately preceding loading dose regimen.  The court decided that the Kappos reference did not anticipate claim 1 of the Novartis patent because it was well known that “loading doses” (these are higher doses than normal are administered before the normal treatment begins) are customary and well-known to be used with some medicaments in the treatment of multiple sclerosis (see expert declaration in the Novartis case on pages 3-4 of the Novartis document).  So, since Kappos was silent regarding: absent an immediately preceding loading dose regimen, the court decided that Kappos did not anticipate Claim 1 because the skilled in the art will not know whether Kappos administered or not a “loading dose” right before the normal dose regimen.
The difference between the Novartis case and the instant one is that: in the instant case, the skilled in the art will not expect that administering famotidine (a drug known to treat stomach ulcers) was sometimes required when a patient was administered dichlorphenamide in order to treat hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis (unlike the Novartis case above wherein administering a loading dose to treat multiple sclerosis was customary).  So, the prior art (Sansone) by staying silent regarding: also avoiding concomitant administration to said human patient of an organic anion transporter-1 (OAT1) substrate, wherein the OAT1 substrate is famotidine, inherently teaches that famotidine, was NOT co-administered with dichlorphenamide, unless Appellant can demonstrate that it was customary to administer famotidine with dichlorphenamide in order to treat hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis.

The Novartis case is analogous to the following hypothetical case:
CLAIM 1.  A car that does not have a spare tire.
PRIOR art: A car.

In this case, like in the Novartis case wherein it was known that loading doses were customary, the skilled in the art will know that most of the cars have spare tires.   So, in this case, like in the Novartis case, the prior art, by staying silent is ambivalent on to whether the car of the prior art has a spare tire or not.  So, like in the Novartis case, the prior art cannot be considered as anticipatory because it is NOT known with certainty if the car of the prior art has a spare tire or not.  In the Novartis case, it was not known if the method of the prior art (Kappos 2006) that was silent regarding a loading dose, was using a loading dose or not, because it was customary to use loading doses to treat multiple sclerosis.  Similarly, it is not known if the prior art that just teaches a car and stays silent whether the car has a spare tire or not, has a spare tire or not, because it is customary to expect cars to be equipped with a spare tire.
As discussed above, in the instant case, the skilled in the art will not accept that the Sansone prior art reference is ambivalent by staying silent on the administration of famotidine with dichlorphenamide.  In the Sansone reference it is perfectly clear that there is no administration of famotidine, unless Appellant can present some arguments to the contrary.

Second, the case related to Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991) (See attached copy) is different than the instant case, as follows:
The Continental v. Monsanto case relates to patent US 4,108,324 (Own by Continental) which claims: 
CLAIM 1. A container having a sidewall and a bottom structure closing the container at an end portion of the sidewall, the outer surface of the bottom structure comprising a central concavity, a convex heel surrounding the concavity and merging therewith and with the sidewall end portion, the lowermost points of the heel lying in a common plane, and a plurality of ribs interrupting the outer surface of the concavity and distributed in a symmetrical array, each rib extending longitudinally in the direction of the heel and downwardly from an inner portion of the concavity, whereby the outer end portion of each rib is lower than the inner end portion thereof, characterized by the feature that the ribs are hollow.
Monsanto argued that the above claim was anticipated by US 3,468,443 (by Marcus and APL Corporation).  Monsanto argument was that the ‘443 patent explicitly recited all the structural limitations of claim 1 of the ‘324 patent, except for the ribs being hollow (a positive structural limitation, not a negative limitation as in the instant case).  Monsanto argued that the ‘443 patent “inherently” disclosed that the ribs were hollow.  The Court stated (see [*1268]): “To serve as an anticipation when the reference is silent about the asserted inherent characteristic (that is positively recited, like in this Court case: that the ribs are hollow), such gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence must make clear that the missing descriptive matter (that the ribs are hollow) is necessarily present in the thing described in the reference, and it would be recognized by persons of ordinary skill.”
In other words, CLAIM 1 of the ‘443 patent positively recites that “the ribs are hollow”, it does not recite a negative limitation like in the instant case (“wherein the administration of famotidine is avoided”).  So, the court stated, that unless it is universally accepted that the missing descriptive matter in the ‘324 patent (the ribs being hollow) are “necessarily present and it would be recognized by persons of ordinary skilled in the art”, then it cannot be assumed that that the reference (the ‘324 patent) “inherently” possess that descriptive matter (the ribs are hollow). 
One could adapt the above Court statement to the instant case and state:
“To serve as an anticipation when the reference (Sansone) is silent about the asserted inherent characteristic (in the instant case: that the coadministration of famotidine was avoided), such gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence (that the coadministration of famotidine with dichlorphenamide was avoided) must make clear that the missing descriptive matter (the administration of famotidine) is necessarily present in the thing described in the reference, and it would be recognized by persons of ordinary skill.”  So, in the instant case, it will be universally accepted that “the administration of famotidine” is NOT necessarily present when administering dichlorphenamide to treat hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, as such, Sansone “is NOT co-administering famotidine with dichlorphenamide in order to treat hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis in a human patient in need thereof (i.e. that the coadministration of famotidine with dichlorphenamide was avoided)”.  The Sansone reference, as discussed above, is a manuscript published in a peer-reviewed journal Neurology (2016) 86:1408-1416 (not an abstract) and as such it is inherently considered complete (see above discussion).  In other words, the fact that Sansone is silent regarding co-administering any other drug, including famotidine, it inherently teaches that famotidine was NOT co-administered with dichlorphenamide.  Further, the Sansone reference gives a detailed experimental procedure of the clinical trial without ever mentioning the co-administration of famotidine or any other drug besides dichlorphenamide, as such, the skilled in the art will inevitably accept that by not mentioning the co-administration of famotidine (or any other drug besides dichlorphenamide) that the clinical trial procedure disclosed by Sansone “inherently” avoids the co-administration of famotine with dichlorphenamide.  Clinical trials are complete per se and are required to be accurate and complete by law, as such, cannot hide any experimental procedures, so if any other drug, including famotine, were co-administered with dichlorphenamide, the clinical trial experimental procedure would have positively stated so.  The fact that the Sansone reference does not mention the administration of famotidine is an irrefutable proof that famotidine was NOT co-administered with dichlorphenamide (i.e. the co-administration of dichlorphenamide and famotidine was avoided).

Third, a case that more closely reflects the instant one is the following: Appeal 2017-010398 for application 13/823,286 (see attached copy of the Board Decision dated 09/04/2018).
Claim 90 of the 13/823,286 application recites:
“A separator for use in a silver-zinc rechargeable battery comprising: a polyolefin polymer material having a mean molecular weight of at least about 500,000 amu; and a filler comprising zirconium oxide material, wherein the zirconium oxide material comprises from about 2 mol% to about 8 mol% of yttrium oxide, and the filler is substantially free of titanium.”
Although in this case, the rejection was a 103-obviousness rejection, and not a 102-anticipatory rejection, like the instant case, Appellant argued that one of the references (the Huang reference: US 2011/0123895) was silent regarding the negative limitation: “the filler is substantially free of titanium”.  The Examiner argued that because Huang does not teach the use of titanium in the separator, the separator “is substantially free of titanium” (see page 4, first full paragraph).  
Appellants argued that not only does Huang actually describe titanium in its battery separator, “any purported silence in Huang with respect to a technical feature does not necessarily mean that Huang also inherently describes such missing feature” (see sentence that bridges pages 4 and 5).
The board responded in a lengthy way (see pages 5 through 7, end of first paragraph).  For brevity, only the most relevant paragraph of the Board response is repeated here (see page 6, start of the second paragraph through page 7, end of first paragraph):
“With regard to Huang’s silence regarding a technical feature, we note that the missing technical feature for which Huang is silent is embodied in a negative limitation, i.e., the filler is substantially free of titanium. Huang teaches that the filler is zirconium oxide and expressly states that “zirconium oxide” encompasses any oxide of zirconium including YSZ (Huang 109). Appellants fail to direct our attention to any teaching of Huang that the filler includes or incorporates titanium; thus, Huang is silent with regard to titanium being present in the filler.
We are cognizant of the principle that, to support an anticipation or obviousness rejection when a reference is silent about a limitation positively recited in a claim, the Examiner must establish that the missing limitation is necessarily present in the thing described in the reference. In re Oelrich, 666 F.2d 578, 581 (CCPA 1981) (“Inherency ... may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.”). However, when, as here, a reference is silent regarding the presence of a component excluded from a composition via a negative limitation, it is reasonable to interpret the reference’s silence as to the excluded component as teaching that the reference does not include the component absent persuasive technical reasoning or evidentiary showing otherwise. Therefore, given Huang’s silence as to the presence of titanium in the YSZ filler which Appellants’ claims substantially exclude via negative limitation, it is reasonable to shift the burden to Appellants to establish that Huang’s filler, though silent with regard to the presence of titanium, is nonetheless not necessarily substantially free of titanium. “[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” Jn re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990). That burden is not met by establishing that the material excluded by the claim may be present in the prior art product, if desired. In re Montgomery, 677 F.3d 1375, 1380 (Fed. Cir. 2012).”
Similarly, in the instant case, the burden shifts to Appellant to establish that Sansone, by being silent regarding the co-administration of famotidine, is nonetheless NOT necessarily “avoiding the co-administration of dichlorphenamide and famotidine”.


Third, Appellant argues:
Indeed, the Examiner posited that concomitant administration of famotidine was “essentially” avoided in Sansone (since it did not describe concomitant administration). OA at 4. Whether a limitation is “essentially” suggested in a prior art reference is not a relevant inquiry under § 102. The Examiner thus applied a legally erroneous standard in finding that Sansone anticipated claim 16’s negative limitation.
Just as the prior art’s silence regarding a loading dose of fingolimod did not anticipate a limitation requiring avoidance of a loading dose in Novartis, Sansone’s silence regarding co- administration of an OAT1 inhibitor does not anticipate the limitation requiring avoidance of such co-administration in the claim here. Had the Examiner considered the Federal Circuit’s recent opinion in Novartis (which he admittedly did not), he would have been forced to conclude the same. The Board should reverse the Examiner’s rejection and hold that Sansone does not anticipate claim 16 as presented.
The Examiner disagrees:
First, the reason the Novartis case was not considered by this Examiner is because the Novartis case has a post filing date.   The instant case has an effective filing date: 01/18/2021, while the Novartis case has a 01/03/2022 date, and was first submitted by Appellant on 01/20/2022 after the final rejection dated 11/17/2021.
Second, after considering the Federal Circuit’s recent opinion in Novartis, the Examiner concludes (see above discussion), unlike Appellant, that the Sansone reference anticipates the instant claim 16.
Third, the word “essentially” was used as to refer to the fact that nobody will ever consider that the Sansone reference was administering famotidine (a drug known to treat stomach ulcers) while co-administering dichlorphenamide in order to treat hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis (see detailed discussion above), so it is inherent that no famotidine was administered (i.e. the administration of famotidine was avoided).



On a final note:
If the U.S.P.T.O. allows a claim like this, the question is: what prevents other applicants to file claims like the following:

“A method of administering dichlorphenamide to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis in a human patient in need thereof, comprising: administering dichlorphenamide in tablet form to the patient at an initial dose of 50 mg, once or twice daily, while also avoiding concomitant administration to said human patient of aspirin”, or

“A method of administering dichlorphenamide to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis in a human patient in need thereof, comprising: administering dichlorphenamide in tablet form to the patient at an initial dose of 50 mg, once or twice daily, while also avoiding concomitant administration to said human patient of an opioid”, or

“A method of administering dichlorphenamide to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis in a human patient in need thereof, comprising: administering dichlorphenamide in tablet form to the patient at an initial dose of 50 mg, once or twice daily, while also avoiding concomitant administration to said human patient of orange juice.”

Etc.

The USPTO will be flooded with many of these types of claims, and then, if the U.S.P.T.O. allows them, the question is: who has the right to “a method of treating primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis comprising the administration of a composition comprising dichlorphenamide to an individual in need thereof”?  The applicant who first patented it without any negative limitation? Or the applicant who claims that aspirin was avoided? Or the applicant who claims that an opioid was avoided?  Or the applicant who claims that orange juice was avoided?
It is clear that claims like this should not be allowed.



















B.	Arguments regarding the Non-Statutory Double Patenting over co-pending applications:16/540,468, 16/540,450, 16/540,447, 17/216,080 and 17/123,730.

NOTE:  in the final office action dated 11/17/2021, on page 7, second line before the end: instead of “15/540,468”, it should state “16/540,468”.


Applicant did not present any arguments.













WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Rejection of claim 16 under non-statutory double patenting over co-pending applications: 16/780,057, 17/108,675, 16/201,410, 16/535,704, 17/108,675 and 16/253,515 are withdrawn because these co-pending applications were abandoned.












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        


Conferees:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.